Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The current application claims the benefit of U.S. Provisional Application No. 62/479,032, filed on March 30, 2017. This examination is conducted based on the priority date of March 30, 2017.
Claim Status
Claims entered: 1-16
Claims withdrawn: 10-14
Claims examined herein: 1-9, 15-16

Election/Restrictions
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 21, 2022.

Claim Objections
Claim 3 is objected  for reciting  “multiples one”. It looks like a typo. Appropriate correction is required.
Claim 9 is objected to because of the following informalities: “to be used  invalidating” recited in line 4-5. It should be “to be used in validating” to be consistent with claim 4 and be logically reasonable  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “whereby a decision on the aggregate effect of the selected multiples one of the candidate edits is permitted without measuring an effect of each of the selected multiples one of the candidate edits”, which renders the claim indefinite. It is not clear how to interpret "a decision on the aggregate effect ... is permitted".
Claim 16 recites “confirming the agronomic advancement of the edited plant without having to confirm the agronomic impact of each of the multiple edits individually”, which renders the claim indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 15-16 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. 

The instant rejection reflects the Guidance published in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guide lines (Vol. 84, No. 4, Monday January 7, 2019 at 50) and the October 2019 Update d Subject Matter Eligibility Guidance (hereinafter both referred to as the "Guidance"), as outlined in the MPEP at 2106.04. 

Framework with which to Evaluate Subject Matter Eligibility: 
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter; 
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea; 
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and 
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.

Framework Analysis as Pertains to the Instant Claims:
With respect to Step 1: yes, the claims are directed to a process for predicting a phenotypic impact of multiple genome edits in an organism [Step 1: YES; See MPEP § 2106.03]. 
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
•	mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
•	certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
•	mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).

With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
 
The claim steps to abstract ideas of mental processes and mathematical concepts as follows: 
Steps of evaluating, analyzing or organizing information recited in the claims include:
“identifying a population of candidate edits to a genomic sequence of said organism based on at least one of genome annotation, genome-wide association study (GWAS) analysis, gene expression data, and a biochemical pathway model” (claims 1, 7, 15);
“ranking … each of the candidate edits based on a predicted ability of each candidate edit to affect a one or more traits of interest in said organism” (claims 1, 7, 15);
“selecting … multiple ones of the candidate edits based on the ranking” (claims 1, 7, 15);
“predicting … an aggregate effect of the selected multiple ones of the candidate edits for the one or more traits of interest when expressed by a specimen of the organism having a genomic sequence and edited according to the selected multiple ones of the candidate edits, as compared to an unedited specimen of the organism” (claims 1, 7, 15);
“adding a predicted effect of each of the selected multiple ones of the candidate edits” (claim 2).
“determining … a sample size to be used in validating the selected multiple ones of the candidate edits” (claim 4);
“identifying … the population of candidate edits” (claim 9);
“determining a sample size to be used invalidating the aggregate effect” (claim 9);
 “identifying a genomic sequence for a genome or pan-genome” (claim 15);
 “measuring the aggregate effects of the edits by comparing the edited plant to an unedited plant” (claim 16);
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).
Because the claim do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.0S(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).
Instant claims recite many additional elements that are not abstract ideas: 
 that numerous steps are performed "by a computing device"; 
“modifying a target organism according to the selected multiple ones of the candidate edits” (claim 3);
“measuring an aggregate effect of the selected multiple ones of the candidate edits on the one or more traits of interest, based on the modified target organism and at least one un-modified target organism” (claim 3);
“subjecting a number of organism(s) consistent with the determined sample size to a cultivation space” (claim 4);
“modifying an unedited organism consistent with the genomic sequence with a selected multiple of the candidate edits” (claim 7);
“growing and/or cultivating said modified organism with the selected candidate edit in a cultivation space, along with an unedited organism consistent with the genomic sequence, thereby permitting validation of the predicted aggregate effect” (claim 7);
“modifying multiple unedited organisms, consistent with the determined sample size, with the selected candidate edits” (claim 9);
“making the selected combination of genomic edits in a target plant” (claim 16);
“confirming the agronomic advancement of the edited plant without having to confirm the agronomic impact of each of the multiple edits individually” (claim 16).
These are insignificant extra-solution activities, because they are (1) well known, and (2) necessary data gathering and outputting. These additional elements match two of the three criteria outlined in MPEP 2106.05(g). Additionally, citing “by the computing device”  (claims 1, 7, 15) state nothing more than performing the abstract idea using a generic computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)) (Step 2A Prong Two: No).
 
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05). 
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)). 
As explained above, the well-known generic step of data-gathering constitutes insignificant extra-solution activity, and when considered individually, is insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)). (Step 2B: No).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9, and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faux: (“AlphaSim: Software for Breeding Program Simulation”, The Plant Genome, Vol 9 Issue 3, 01 November 2016),.

Claim 1 is directed to a method predicting a phenotypic impact of multiple genome edits in an organism comprising:
identifying a population of candidate edits to a genomic sequence of said organism based on at least one of genome annotation, genome-wide association study (GWAS) analysis, gene expression data, and a biochemical pathway model; 
ranking, by a computing device, each of the candidate edits based on a predicted ability of each candidate edit to affect a one or more traits of interest in said organism, the predicted ability based on at least one of a probability of causing an effect, a magnitude of the effect, and a non-parametric classification parameter; 
selecting, by the computing device, multiple ones of the candidate edits based on the ranking; 
predicting, by the computing device, an aggregate effect of the selected multiple ones of the candidate edits for the one or more traits of interest when expressed by a specimen of the organism having a genomic sequence and edited according to the selected multiple ones of the candidate edits, as compared to an unedited specimen of the organism.

With respect to claim 1, Faux disclose the AlphaSim software for predict phenotypic impact on the organism from multiple genome editing (Section “Abstract”, page 1of 14). Specifically, Faux teaches (a) select SNPs and QTNs  (Section “Method”, col 1, page 3 of 14, also Fig. 3, page 9 of 14, “The QTN to be edited are selected in descending order of magnitude of their effect, that is, the QTN with large effect in absolute value are preferentially edited.” para 3, col 2, page 7 of 14); (b-c) rank individual traits for selection (para -1, col 1, page 7 of 14, also Fig. 3, page 9 of 14; “The QTN to be edited are selected in descending order of magnitude of their effect, that is, the QTN with large effect in absolute value are preferentially edited.” para 3, col 2, page 7 of 14); (d). simulate phenotype (simulating is predicting. Section “Method”, col 2, page 3 of 14, also Fig. 3, page 9 of 14). Specifically, Faux teaches virtual editing “AlphaSim then performs
gene editing such that each edited individual bears the favorable allele in a homozygous state at the edited QTN” (Fig 2, page 5 of 14) and the formula (11) to calculate the  gEBV value (col 2, page 6 of 14). gEBV is the predicted aggregated phenotype.
With respect to claim 2, Faux teaches Calculating the additive and dominance components of genetic variance (two models for predicting aggregate phenotype)  requires first calculating the average allele substitution effect αk for each QTN locus. (para 10, col 2, page 4 of 14). Faux further teaches the output has QTN genotypes and SNP genotypes (Fig. 3, page 9 of 14).
With respect to claim 3, Faux teaches genome editing in an animal breeding application guided by AlphaSim (para 3, col 2, page 7 of 14). Faux is implicit that the AlphaSim predicted aggregate effect can be compared to the editing result on the target organism.
With respect to claim 7, claim 7 is a combination of claims 1 and 3. Claim 7 is rejected similarly as discussed above regarding claims 1 and 3.
With respect to claim 8, Faux teaches the AlphaSim can be applied to plant (Section “Example 4: Plant Breeding Programs”, middle of col 1,  page 11 of 14). Faux further teaches “several applications of genome editing have been demonstrated in plant breeding. For example, heritable resistance to powdery mildew has been conferred to bread wheat by simultaneously editing three homeologs. In maize, editing technologies were used to modify endogenous loci and add an herbicide tolerance gene at a targeted locus. (para 3, col 2, page 7 of 14).
With respect to claim 15, claim 15 is patentably identical to claim 1 with one additional element: “identifying a genomic sequence for a genome or pan-genome”. Faux teaches that AlphaSim can simulate with or without full genome sequence (line 1-4, para -1, col 1, page 11 of 14). Hence claim 15 is rejected similarly as discussed above regarding claim 1 plus the rejection discussed herein.
With respect to claim 16, Faux teaches a plant edits selection based pedigrees and their relationships (Fig. 4, page 10 of 14). Faux further teaches “The gEBVs were then computed in each environment independently before being integrated into selection indices using the provided index weights” (para -3, col 1, page 10 of 14) and “the five selected F10 plants were selfed to generate F11 seeds. These latter were tested in the two distinct environments with three replicates so that three phenotypic values were simulated for each RIL in each environment. The five simulated RILs showed contrasting performance in the two distinct environments (Fig. 5)” (para -2, col 1, page 10 of 14, and Fig 5, page 11 of 14). Faux does not teach validating the cultivated phenotype to the initial prediction from the AlphaSim software, but this is implicit. 
Faux further teaches that editing technologies were used to modify endogenous loci and add an herbicide tolerance gene at a targeted locus successfully ( page 7 of 14).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Faux: (“AlphaSim: Software for Breeding Program Simulation”, The Plant Genome, Vol 9 Issue 3, 01 November 2016), as applied to claims 1-3 above, and further in view of 
Hamblin: ("Population genetics of genomics-based crop improvement methods", Trends in Genetics, Volume 27, Issue 3, March 2011, Pages 98-106 )
With respect to claim 4, Faux teaches a simulation with different numbers of individuals (para -1, col 1 to para 1, col 2,  page 11 of 14). Faux does not teach determining a sample size, or subjecting a number of organism(s) consistent with the determined sample size to a cultivation space.
Hamblin teaches that validating a genomic selection study requires a minimum sample size (Box 4, page 104), and that selecting necessary sample size depends on the population being studied (middle of col 2, page 102).
Faux teaches actually cultivate the plants according to the designed breeding program (middle of col 2, page 7 of 14). Because Hamblin teaches the sample size is important when doing genome association studies,  the number of plants cultivated would be the number needed to validate the breeding program.
With respect to claims 5-6, Faux teaches the AlphaSim can be applied to plant (
Section “Example 4: Plant Breeding Programs”, middle of col 1,  page 11 of 14). Faux further teaches “several applications of genome editing have been demonstrated in plant breeding. For example, heritable resistance to powdery mildew has been conferred to bread wheat by simultaneously editing three homeologs. In maize, editing technologies were used to modify endogenous loci and add an herbicide tolerance gene at a targeted locus. (para 3, col 2, page 7 of 14).
With respect to claim 9, claim 9 is patentably identical to claim 4. Claim 9 is rejected similarly as discussed above regarding claim 4.
An invention would have been obvious to one of ordinary skill in the art if some motivation would have led that person to combine prior art teachings to arrive at the claimed invention. Prior to the time of invention, said person would have been motivated to combine the AlphaSim software used in Faux’s teaching of genome editing, with the minimal sample size requirement for validating a breeding program taught by Hamblin in population genetics studies, because Faux’s teaching take care of the in silico part of a genome editing project while Hamblin’s teaching taking care of the in vitro/in vivo part of a genome editing project. We can reasonably expect the success as Faux and Hamblin are both about plant genome editing, and they both succeed.

 Conclusion
 No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631